DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
	Claims 1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-56, 59-62, 70-75, 77, 78, and 80-87 are pending.
	Claims 1, 3, 70, 73, and 80 have been amended by Applicant.
	Claims 1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-56, 59-62, 70-75, 77, 78, and 80-87 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action contains New Rejections.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2015/0166661 A1; 6/18/15; 4/27/18 IDS) in view of Seung et al (Blood, 2014, 124(21):3111), 

	The rejection under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0166661 A1; 6/18/15; 4/27/18 IDS) in view of Seung et al (Blood, 2014, 124(21):3111), Buhmann et al (Bone Marrow Transplantation, 2009, 43: 383-397), and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099) is withdrawn.

	Claims 77 and 78 are not rejected under any previous rejection.

	The provisional nonstatutory double patenting of claims as being unpatentable over claims 1-15, 17-19, 21-25, 51, and 53-76 of copending Application No. 16/144686 (reference application) in view of Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099) is withdrawn.

	The provisional nonstatutory double patenting of claims as being unpatentable over claims 1-15, 17-19, 21-25, 51, and 53-76 of copending Application No. 16/144686 in view of Buhmann et al (Bone Marrow Transplantation, 2009, 43: 383-397) and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
s 1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-55, 59-60, 70-75, 80, and 81-86 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2015/0166661 A1; 6/18/15; 4/27/18 IDS) in view of Seung et al (Blood, 2014, 124(21):3111), Sun et al (Sci Transl Med, 2015, 7(287)(287ra70):1-10; 4/27/18 IDS), Lee et al (Blood, 2014, 124(2): 188-195), and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099).
Chen et al teaches a method of treating a subject comprising administering a full-length bispecific antibody that binds CD3 and CD20 as a monotherapy or in combination with other therapeutics ([0091]-[0093], in particular), including CD20-TDB (see Figure 15, in particular). CD20-TDB is “full-length” and comprises (Fab’)2 fragments and CH1, CH2, and CH3 domains. (Chen et al further teaches said method wherein the subject has a B cell proliferative disorders, including B cell leukemia, B cell lymphoma, non-Hodgkin’s lymphoma, chronic lymphoid leukemia, diffuse-large B cell lymphoma (DLBCL), primary mediastinal (thymic) large B cell lymphoma, follicular lymphoma, ([0100], in particular). Chen et al further teaches said method wherein the bispecific antibody comprises SEQ ID NO: 266 (which comprise instant SEQ ID Nos: 1-3 and 7), SEQ ID NO:267 (which comprise instant SEQ ID Nos: 1-4 and 8), SEQ ID NO:184 (which comprise instant SEQ ID Nos: 9-11 and 15), and SEQ ID NO:185 (which comprise instant SEQ ID Nos: 12-14 and 16) ([0093], in particular). Chen et al further teaches said method wherein the bispecific antibody comprises an aglycosylation N297G substitution that reduces effector function ([0094] and [0068], in particular). Chen et al further teaches said method wherein the bispecific antibody is monoclonal and humanized ([0069], in particular). Chen et al further teaches said method wherein the bispecific antibody with a knob-into-hole format comprising a protuberance in a constant domain (CH1, CH2, or CH3) and a cavity in the MPDL3280A (same as “atezolizumab”) or obintuzumab, prior to or subsequent to the administration of the bispecific antibody ([0092] and [0098], in particular). Chen et al further teaches said method wherein the bispecific antibody is administered in combination with polatuzumab vedotin ([1324], in particular). Chen et al further teaches therapeutically effective amounts of the bispecific antibody vary in dosage amounts and dosing schedules ([1344]-[1347], in particular). Chen et al further teaches said method wherein the bispecific antibody is administered intravenously ([0091], in particular). Chen et al further teaches preclinical experiments with CD20 TDB are performed on cynomolgus monkeys ([1435], in particular) which are known in the art to weigh approximately 2.5 kg each. Chen et al further teaches therapeutic benefit occurred by administering a dose of 1 mg/kg of CD20 TDB once or weekly (for four weeks) to the monkeys ([1418] and [1435], in particular), which is a dose of approximately 2.5 mg. Chen et al further teaches a half-life of CD20 TDB in vivo as about 7 days ([0086] and [1420], in particular). Chen et al further teaches administering the antibody at a dosage of about 0.01 mg/kg to about 10 mg/kg ([0091], in particular), which are be doses of about 0.025 mg to 25 mg in cynomolgus monkeys.
Chen et al does not specifically teach the weekly administration of the bispecific antibody of Chen et al as stepwise escalation dosing or a method wherein the subject being treated with the bispecific antibody is treated for symptoms of a cytokine release syndrome (CRS) event by suspending treatment with the bispecific antibody and administering 
Seung et al teaches methods of administering 0.3 mg/kg or 3 mg/kg of a bispecific antibody that binds CD3 and CD20 to cynomolgus monkeys and determining a therapeutic response (see E, in particular). Therapeutic responses were detected in monkeys administered either the 0.3 mg/kg or 3 mg/kg dose (which is about 0.75 mg and 7.5mg doses). 
Sun et al teaches the bispecific antibody that binds CD3 and CD20 “CD20-TDB” is highly active in killing CD20-expressing B cells, including primary patient leukemia and lymphoma cells in vitro and in vivo (Abstract, in particular).
Lee et al teaches CRS as an adverse side effect from bispecific antibody treatments that is therapeutically treated by administering a dose of 8 mg/kg of tocilizumab and repeating the dose if clinical improvement does not occur within 24-48 hours (see Abstract and “Tocilizumab”, in particular). Lee et al teaches symptoms of CRS include elevated levels of CRP IL-6 (see “Biomarkers”, in particular).
Stieglmaier et al teaches the weekly administering therapeutic bispecific antibody construct in a step-dose escalation to minimize adverse effects (such as CRS) of the bispecific antibody construct (right column on page 1094, in particular). Stieglmaier et al further teaches such adverse effects include cytokine release syndrome and neurological events (page 1094, in particular). The bispecific antibody construct differs from the bispecific antibody of Chen et al in that the half-life of the bispecific antibody of Chen et al is about a week ([0086] and [1420] of Chen et al, in particular) and the half-life of the bispecific antibody construct of Stieglmaier et al is a couple of hours (page 1094 of Stieglmaier et al, in particular). 
any doses, by any routine route of administration, and with the recited weekly step-dose escalation at recited dosages (which overlap with the about 0.025 mg to 25 mg doses of Chen et al) in an effort to optimize dosages, dosing methods, and repetition rates and in order to reduce adverse effects (such as CRS) known to occur with bispecific antibody treatments (as taught by Lee et al) because Stieglmaier et al teaches administering therapeutic bispecific antibody constructs in a step-dose escalation to minimize adverse effects (such as CRS) of the bispecific antibody construct (right column on page 1094, in particular).  It is not inventive to discover optimal or workable ranges by routine experimentation. An administering physician can easily determine optimum dosages, dosing methods and repetition rates. See In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934. Further, a weekly step-dose escalation at recited increasing dosages (that fall within dosages of Chen et al) is a “result-effective” variable because Stieglmaier et al teaches step-dose escalation of administered bispecific antibodies as a variable that results in minimizing adverse effects, include cytokine release syndrome and neurological events. 
Further, one of ordinary skill in the art would have been motivated with an expectation of success to treat subjects of the combined method that exhibit symptoms of CRS  by halting 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 3/22/21, Applicant indicates the claimed step-dose escalations unexpectedly have the potential to decrease the risk of cytokine-driven toxicities. Applicant further argues the claimed dosing regimen would not be “easily determined” by an administering physician. Applicant further indicates the cited references do not teach a first dosing cycle that is a fractionated dose escalation and a second dosing cycle that is non-fractionated. Applicant further argues one would not be motivated to look at Stieglmaier et al for methods of administering the bispecific antibodies of Chen et al because the bispecific antibodies of Chen et al are full-length antibodies and the bispecific antibody constructs of Stieglmaier et al are unique BiTE bispecific antibody constructs that differ from the bispecific antibodies of Chen et al. Applicant further indicates the dosages and timing of administration of Stieglmaier et al would not render obvious the dosages and timing of the instant claims because the dosages of Stieglmaier et al are much lower than claimed and the timing of Stieglmaier et al is a daily infusion (as opposed to weekly administration of the claims). Applicant further indicates the doses of the instant claims are not obvious in view of Stieglmaier et al because the 
	The amendments to the claims and the arguments found in the Reply of 3/22/21 have been carefully considered, but are not deemed persuasive. In regards to the indication the claimed step-dose escalations unexpectedly have the potential to decrease the risk of cytokine-driven toxicities, the examiner disagrees. Cytokine-driven toxicities are a known adverse side effect from bispecific antibody treatments (Lee et al) that can be minimized by step-dose escalation of bispecific antibodies (Stieglmaier et al). Applicant has not demonstrated any unexpected benefit of the claimed method.
	In regards to the argument that the claimed dosing regimen would not be “easily determined” by an administering physician, the examiner disagrees for the reasons stated above. It would be obvious to optimize the four weeks of weekly administration of the full length bispecific antibodies of Chen et al by performing the method wherein components of the method are administered at just any doses, by any routine route of administration, and with the recited weekly step-dose escalation at recited dosages (which overlap with the about 0.025 mg to 25 mg doses of Chen et al) in an effort to optimize dosages, dosing methods, and repetition rates and in order to reduce adverse effects known to occur with bispecific antibody treatments (as taught by Lee et al) because Stieglmaier et al teaches administering therapeutic bispecific antibody constructs in a step-dose escalation to minimize adverse effects (such as CRS) of the bispecific antibody construct (right column on page 1094, in particular).  
	In regards to the argument that the cited references do not teach a first dosing cycle that is a fractionated dose escalation and a second dosing cycle that is non-fractionated, the  
	In regards to the argument that one would not be motivated to look at Stieglmaier et al for methods of administering the bispecific antibodies of Chen et al because the bispecific antibodies of Chen et al are full-length antibodies and the bispecific antibody constructs of Stieglmaier et al are unique BiTE bispecific antibody constructs that differ from the bispecific antibodies of Chen et al, the examiner disagrees. One would be motivated to look at Stieglmaier et al for methods of administering the bispecific antibodies of Chen et al because Lee et al teaches cytokine-driven toxicities are a known adverse side effect from bispecific antibody treatments that can be minimized by step-dose escalation of bispecific antibodies (as taught by Stieglmaier et al).
In regards to the argument that the dosages and timing of administration of Stieglmaier et al would not render obvious the dosages and timing of the instant claims because the dosages of Stieglmaier et al are much lower than claimed and the timing of Stieglmaier et al is a daily infusion (as opposed to weekly administration of the claims), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chen et al teaches weekly infusions. Chen et al further teaches the half-life of bispecific antibodies of Chen et al is about a week, while the bispecific antibodies of Stieglmaier et al have a half-life of a couple of hours. Further, Lee et al teaches cytokine-driven toxicities are a known adverse side effect from bispecific any doses, by any routine route of administration, and with the recited weekly step-dose escalation at recited dosages (which overlap with the about 0.025 mg to 25 mg doses of Chen et al) in an effort to optimize dosages, dosing methods, and repetition rates and in order to reduce adverse effects (such as CRS) known to occur with bispecific antibody treatments (as taught by Lee et al) because Stieglmaier et al teaches administering therapeutic bispecific antibody constructs in a step-dose escalation to minimize adverse effects (such as CRS) of the bispecific antibody construct (right column on page 1094, in particular). Further, it would be obvious to administer the bispecific antibodies of Chen et al weekly, as opposed to daily (as taught with the Stieglmaier et al bispecific antibodies), because the antibodies of Chen et al are taught by Chen et al to be administered weekly and have a half-life of about a week (while the bispecific antibodies of Stieglmaier et al are taught to have a half-life of a couple of hours).  
In regards to the argument that the doses of the instant claims are not obvious in view of Stieglmaier et al because the lowest dose of the bispecific antibody of the instant claims is at least 26-fold higher than the highest maximum tolerated dose of the bispecific construct of Stieglmaier et al, the examiner disagrees. Chen et al teaches administering the bispecific antibody of Chen et al at a dosage of about 0.01 mg/kg to about 10 mg/kg ([0091], in particular), which are doses of about 0.025 mg to 25 mg in cynomolgus monkeys. One would .

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-55, 59-62, 70-75, 80, and 81-86 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0166661 A1; 6/18/15; 4/27/18 IDS) in view of Seung et al (Blood, 2014, 124(21):3111), Sun et al (Sci Transl Med, 2015, 7(287)(287ra70):1-10; 4/27/18 IDS), Lee et al (Blood, 2014, 124(2): 188-195), and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099), and as applied to claims 1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-55, 59-60, 70-75, 80, and 81-86 above, and further in view of Nishimoto et al (J Rheumatol, 2003, 30: 1426-1435).
The combined method of Chen et al, Seung et al, Sun et al, Lee et al, and Stieglmaier et al is discussed above.
The combined method of Chen et al, Seung et al, Sun et al, Lee et al, and Stieglmaier et al does not specifically state tocilizumab is administered intravenously. However, these deficiencies are made up in the teachings of Nishimoto et al.
Nishimoto et al teaches intravenous administration of tocilizumab at 8 mg/kg is safe and provides therapeutic benefit (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to administer tocilizumab intravenously when performing the combined method of Chen et al, Seung et al, Sun et al, Lee et al, and Stieglmaier et al because Nishimoto et al 
In the Reply of 3/22/21, Applicant repeats arguments that are addressed above.

Double Patenting
Claims 1-4, 6, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-55, 59-60, 70-75, and 80-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-25, 51, 53-83, 88-103, and 108-125 of copending Application No. 16/144686  in view of Lee et al (Blood, 2014, 124(2): 188-195) and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099). 
The copending claims differ from the instant claims by not reciting dosing schedules recited by the instant claims and do not recite a subject being treated with the bispecific antibody is treated for symptoms of a cytokine release syndrome (CRS) event by suspending treatment with the bispecific antibody and administering tocilizumab. 
Teachings of Lee et al and Stieglmaier et al are discussed above.
One of skill in the art would be motivated with an expectation of success to optimize the method of the copending claims by performing the method of the copending claims wherein components of the method are administered at just any doses, by any routine route of administration, and with the recited weekly step-dose escalation at recited dosages (which overlap with the doses of copending claim 24 wherein the subject is a cynomolgus monkeys, as defined by the specification) in an effort to optimize dosages, dosing methods, and repetition prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934. Further, a weekly step-dose escalation at recited increasing dosages (that fall within dosages of Chen et al) is a “result-effective” variable because Stieglmaier et al teaches step-dose escalation of administered bispecific antibodies as a variable that results in minimizing adverse effects, include cytokine release syndrome and neurological events. 
Further, one of ordinary skill in the art would have been motivated with an expectation of success to treat the subjects of the copending claims that exhibit symptoms of CRS  by halting administration of the bispecific antibody and administering a dose of 8 mg/kg of tocilizumab of Lee et al and repeating the dose 24 hours later if clinical improvement does not occur because Lee et al teaches CRS as an adverse side effect from bispecific antibody treatments that is therapeutically treated by administering a dose of 8 mg/kg of tocilizumab and repeating the dose if clinical improvement does not occur within 24-48 hours (see Abstract and “Tocilizumab”, in particular).
In the Reply of 3/22/21, Applicant repeats arguments addressed above.

Claims 1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-55, 59-62, 70-75, and 80-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-25, 51, 53-83, 88-103, and 108-125 of copending Application No. 16/144686 in view of Lee et al (Blood, 2014, 124(2): 188-195), Nishimoto et al (J Rheumatol, 2003, 30: 1426-1435), and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099).
The copending claims differ from the instant claims by not reciting dosing schedules recited by the instant claims and do not recite a subject being treated with the bispecific antibody is treated for symptoms of a cytokine release syndrome (CRS) event by suspending treatment with the bispecific antibody and administering tocilizumab intravenously. 
The teachings of Lee et al, Nishimoto et al, and Stieglmaier et al are discussed above.
One of skill in the art would be motivated with an expectation of success to optimize the method of the copending claims by performing the method of the copending claims wherein components of the method are administered at just any doses, by any routine route of administration, and the recited weekly step-dose escalation at recited dosages (which overlap with the doses of copending claim 24 wherein the subject is a cynomolgus monkeys, as defined by the specification) in an effort to optimize dosages, dosing methods, and repetition rates and in order to reduce adverse effects (such as CRS) known to occur with bispecific antibody treatments (as taught by Lee et al) because Stieglmaier et al teaches administering therapeutic bispecific antibody constructs in a step-dose escalation to minimize adverse effects (such as CRS) of the bispecific antibody construct (right column on page 1094, in particular).  It is not prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934. Further, a weekly step-dose escalation at recited increasing dosages (that fall within dosages of Chen et al) is a “result-effective” variable because Stieglmaier et al teaches step-dose escalation of administered bispecific antibodies as a variable that results in minimizing adverse effects, include cytokine release syndrome and neurological events. 
Further, one of ordinary skill in the art would have been motivated with an expectation of success to treat the subjects of the optimized method of the copending claims that exhibit symptoms of CRS  by halting administration of the bispecific antibody and intravenously administering a dose of 8 mg/kg of tocilizumab of Lee et al and repeating the dose 24 hours later if clinical improvement does not occur because Lee et al teaches CRS as an adverse side effect from bispecific antibody treatments that is therapeutically treated by administering a dose of 8 mg/kg of tocilizumab and repeating the dose if clinical improvement does not occur within 24-48 hours (see Abstract and “Tocilizumab”, in particular) and Nishimoto et al teaches intravenous administration of tocilizumab at 8 mg/kg is safe and provides therapeutic benefit (Abstract, in particular).
This is a provisional nonstatutory double patenting rejection.
In the Reply of 3/22/21, Applicant repeats arguments addressed above.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 77-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 58 contains the trademark/trade name GAZYVA®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe obinutuzumab and, accordingly, the identification/description is indefinite.

Claims 77-78 are rejected because the metes-and-bounds of the claims are unclear. Claim 77 is rejected for reciting “The method of claim 76, wherein….” Claim 76 is cancelled. Therefore, it is unclear which method claims 77-78 is further limiting. In an effort to expedite prosecution, the following amendment to claim 77 would obviate this rejection “The method of claim  74, wherein….”. Proper correction is required.

Claim Rejections - 35 USC § 103
Claims  1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-56, 59-60, 70-75, 80, and 81-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0166661 A1; 6/18/15; 4/27/18 IDS) in view of Seung et al (Blood, 2014, 124(21):3111), Sun et al (Sci Transl Med, 2015, 7(287)(287ra70):1-10; 4/27/18 IDS), Lee et al (Blood, 2014, 124(2): 188-195), and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099) as applied to claims  1, 3, 4, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-55, 59-60, 70-75, 80, and 81-86 above, and further in view of Buhmann et al (Bone Marrow Transplantation, 2009, 43: 383-397).
The combined method of Chen et al, Seung et al, Sun et al, Lee et al, and Stieglmaier et al is discussed above.  
The combined method of Chen et al, Seung et al, Sun et al, Lee et al, and Stieglmaier et al does not specifically teach the combined method wherein DLBCL of the combined method is a relapsed or refractory DLBCL.  However, these deficiencies are made up in the teachings of Buhmann et al.

One of ordinary skill in the art would have been motivated with an expectation of success perform the combined method of Chen et al, Seung et al, Sun et al, Lee et al, and Stieglmaier et al wherein DLBCL of the combined method is a relapsed or refractory DLBCL because the combined method administers a bispecific antibody that binds CD3 and CD20 and Buhmann et al teaches a subject with relapsed and refractory DLBCL therapeutically responds to treatment with a bispecific antibody that binds CD3 and CD20 (see patient 6 of Tables 1 and 3, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Double Patenting
Claims 1-4, 6, 8-15, 17, 18, 20-25, 28, 36, 38-44, 46-52, 54-56, 59-60, 70-75, and 80-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 21-25, 51, 53-83, 88-103, and 108-125 of copending Application No. 16/144686  in view of Lee et al (Blood, 2014, 124(2): 188-195), Buhmann et al (Bone Marrow Transplantation, 2009, 43: 383-397), and Stieglmaier et al (Exp Opin on Biol Ther, 2015, 15(8): 1093-1099). 
The copending claims differ from the instant claims by not reciting dosing schedules recited by the instant claims and do not recite a subject being treated with the bispecific antibody is treated for symptoms of a cytokine release syndrome (CRS) event by suspending 
Teachings of Lee et al, Stieglmaier et al, and Buhmann et al are discussed above.
One of skill in the art would be motivated with an expectation of success to optimize the method of the copending claims by performing the method of the copending claims wherein components of the method are administered at just any doses, by any routine route of administration, and with the recited weekly step-dose escalation at recited dosages (which overlap with the doses of copending claim 24 wherein the subject is a cynomolgus monkeys, as defined by the specification) in an effort to optimize dosages, dosing methods, and repetition rates and in order to reduce adverse effects (such as CRS) known to occur with bispecific antibody treatments (as taught by Lee et al) because Stieglmaier et al teaches administering therapeutic bispecific antibody constructs in a step-dose escalation to minimize adverse effects (such as CRS) of the bispecific antibody construct (right column on page 1094, in particular).  It is not inventive to discover optimal or workable ranges by routine experimentation. An administering physician can easily determine optimum dosages, dosing methods and repetition rates. See In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934. Further, a weekly step-dose escalation at recited increasing dosages (that fall within dosages of Chen et al) is a “result-effective” variable because Stieglmaier et al teaches step-dose escalation of administered bispecific antibodies as a variable that results in minimizing adverse effects, include cytokine release syndrome and neurological events. 

Further, one of ordinary skill in the art would have been motivated with an expectation of success to treat the subjects of the copending claims that exhibit symptoms of CRS  by halting administration of the bispecific antibody and administering a dose of 8 mg/kg of tocilizumab of Lee et al and repeating the dose 24 hours later if clinical improvement does not occur because Lee et al teaches CRS as an adverse side effect from bispecific antibody treatments that is therapeutically treated by administering a dose of 8 mg/kg of tocilizumab and repeating the dose if clinical improvement does not occur within 24-48 hours (see Abstract and “Tocilizumab”, in particular).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642